—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 8, 1998, which, upon reconsideration, adhered to its prior decision assessing Aston B. Williams for additional unemployment insurance contributions.
Aston B. Williams, a solo medical practitioner, employed office managers and clerks to handle his billing, collection and filing. The Unemployment Insurance Appeal Board ruled that the office managers and billing clerks were employees and Williams was assessed additional unemployment contributions based upon remuneration paid to those employees. On appeal, Williams contends that the Board erred in concluding that one of the office managers was an employee. The record provides a *622rational basis for the Board’s decision to accord similar treatment to all of Williams’ office personnel. Although Williams claims that the office manager was an independent contractor, her work was an integral part of Williams’ business and he supervised her at least to the extent of making sure the work was done in a timely fashion. She used equipment and supplies paid for by Williams and she was paid a weekly salary. There is no evidence that she was employed by anyone other than Williams during the relevant period of time or that she had any indicia of self-employment, such as business cards, stationary or advertisements. In these circumstances, there is substantial evidence to support the Board’s finding that the office manager was an employee (see, Matter of Barone [Commissioner of Labor], 257 AD2d 950; Matter of Whitford [Silberling—Commissioner of Labor], 257 AD2d 946, lv dismissed 93 NY2d 921).
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.